        Case 1:17-cv-00151-BLW Document 291 Filed 07/01/20 Page 1 of 1




TELEPHONIC STATUS CONFERENCE

       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

Date: July 1, 2020
Judge B. Lynn Winmill              Deputy Clerk: Jamie Gearhart
Case No. 1:17-cv-151               Reporter: Tammy Hohenleitner
Place: Telephonic                  Time: 9:00 – 9:28 a.m.


ADREE EDMO v. CORIZON INCORPORATED, et al

Counsel for Plaintiff: Lori Rifkin, Amy Whelan, Shaleen Shanbhag, and Deborah Ferguson

Counsel for Corizon Defendants: Dylan Eaton

Counsel for IDOC Defendants: Brady Hall


The Court conducted a telephonic status conference with counsel and ordered immediate
COVID-19 testing and transport (see Order 290).
